GEORGE A. MENA, District Court Commissioner
On the 10th day of April, 1958, an order was entered by the Honorable Austin L. Staley, Judge of the District Court of the Virgin Islands, by assignment, as follows:
“IT IS ORDERED that the proceedings in this case be reopened for the limited purpose of affording an opportunity to plaintiff of adducing proof of the definite boundaries of that parcel of land which the plaintiff heretofore referred to as having been “fenced in” and “occupied” by her since approximately 1923, and that this matter be and it is hereby referred to George A. Mena, Commissioner, for the purpose of taking testimony and other evidence which may be offered for proof of the aforesaid issue, and he shall promptly submit his findings thereon to the Court.”
Pursuant to this order, the case was reopened, and a hearing had before the Honorable George A. Mena, Dis-. trict Court Commissioner, on the 30th day of July, 1958.
Appearances were:
Dudley, Hoffman & McGowan (by George H. T. Dudley, Esquire, of counsel), attorneys for plaintiff. Birch and Maduro (by Everett B. Birch, Esquire, of counsel), attorneys for defendant Zelma Roberts.
*459Testimony was adduced under oath by Nathaniel O. Wells, Surveyor, on behalf of the plaintiff. He was also called by counsel for the defendant Zelma Roberts and testified on her behalf. The plaintiff, Alice V. Smith Sewer, testified under oath in her own behalf.
Plaintiff’s exhibit No. 9, namely, Survey of Nathaniel O. Wells dated December 6, 1957 (plaintiff’s exhibit No. 9A), and Survey of Nathaniel O. Wells dated April 25,1958 (plaintiff’s exhibit No. 9B), were introduced in evidence by the plaintiff and admitted. The defendant Zelma Roberts offered no evidence whatsoever with the exception of the calling of the witness Nathaniel O. Wells in her behalf. Subsequently, attorney for Zelma Roberts, Everett B. Birch, Esquire, filed a brief on her behalf and Attorney George H. T. Dudley filed a memorandum brief on behalf of plaintiff.
Upon due deliberation and consideration of all the evidence adduced, the Commissioner is satisfied that the parcel of land which the plaintiff Alice V. Smith Sewer heretofore referred to as having been “fenced in” and “occupied” by her since approximately 1923 is that piece or parcel of land shown, delineated and described on plaintiff’s exhibit No. 9B, entitled “Survey of Fenced Area at Hansen Bay, Part of Parcel 60-1”, showing location of “House of Alice V. Smith Sewer, St. John, V. I.” — total area 0.52 acres, Survey of Nathaniel O. Wells dated April 25, 1958.
The Commissioner so finds and reports.